

STOCK PURCHASE AGREEMENT
 
THIS STOCK PURCHASE AGREEMENT (this “Agreement”), dated as of August 14,  2006,
is made by and between eXegenics, Inc. a Delaware corporation (the “Company”),
and the Investors listed on Exhibit A hereto (each, an “Investor” and
collectively, the “Investors”).
 
RECITALS
 
A. The Investors desire to acquire from the Company, and the Company desires to
issue and sell to the Investors, in the manner and on the terms and conditions
hereinafter set forth, shares of Common Stock of the Company.
 
B. In connection with the Investors’ purchase of the Common Stock, the Company
and the Investors desire to establish certain rights and obligations between
themselves.
 
AGREEMENTS
 
NOW, THEREFORE, in consideration of these premises, the mutual covenants and
agreements herein contained and for other good and valuable consideration, the
sufficiency and receipt of which are hereby acknowledged, the Company and the
Investors hereby agree as follows:
 
SECTION 1. DEFINITIONS.
 
The following terms when used in this Agreement have the following respective
meanings:
 
“Affiliate” means with respect to any Person, any (i) officer, director, partner
or holder of more than 10% of the outstanding shares or equity interests of such
Person, (ii) any Relation of such Person, or (iii) any other Person which
directly or indirectly Controls, is controlled by, or is under common control
with such Person. A Person will be deemed to control another Person if such
Person possesses, directly or indirectly, the power to direct or cause the
direction of the management and policies of the “Controlled” Person, whether
through ownership of voting securities, by contract, or otherwise.
 
“Business Day” means a day other than Saturday, Sunday or statutory holiday in
the State of New York and in the event that any action to be taken hereunder
falls on a day which is not a Business Day, then such action shall be taken on
the next succeeding Business Day.
 
“Bylaws” means the Bylaws of the Company.
 
“Certificate of Incorporation” means the Certificate of Incorporation of the
Company, as amended and as on file with the Secretary of State of the State of
Delaware on the date of this Agreement.
 
“Closing” has the meaning set forth in Section 3.1 hereof.
 
“Closing Date” has the meaning set forth in Section 3.1 hereof.
 
“Common Stock” means shares of the common stock, $.01 par value, of the Company.
 
“Company Stockholder Approval” means, collectively, the approval, by the
requisite vote of the Stockholders of the Company, of (i) the proposed amendment
to the Certificate of Incorporation of the Company increasing the number of
shares of Common Stock that the Company shall be authorized to issue and (ii)
the consummation of the transaction contemplated by this Agreement.
 

--------------------------------------------------------------------------------


“Goode Matter” means the subscriptions receivable from Ronald L. Goode, all as
more particularly described in the SEC Filings.
 
“Governmental Authority” means the United States, any state or municipality, the
government of any foreign country, any subdivision of any of the foregoing, or
any authority, department, commission, board, bureau, agency, court, or
instrumentality of any of the foregoing.
 
“Initial Purchase Price” means the sum of $8,613,000, which amount reflects the
Stockholders’ Equity of the Company at June 30, 2006.
 
“Investors Voting Agreement” means a written agreement executed by the
Investors, in a form reasonably satisfactory to the Company, pursuant to which
each Investor agrees, for a period of three (3) years after the Closing Date, to
vote its shares of capital stock of the Company in favor of the election to the
board of directors of the Company of John Paganelli and Robert Baron, or their
respective successors, as more particularly described in the Investors Voting
Agreement.
 
“Knowledge” as to the Company means the actual knowledge of the officers of the
Company after due and diligence inquiry of the employees or agents of the
Company reasonably believed to have knowledge of such matters.
 
“Labidi Matter” means the matter brought by Abdel Hakim Labidi against the
Company, all as more particulary described in the SEC Filings.
 
“Lien” means any mortgage, lien, pledge, security interest, easement,
conditional sale or other title retention agreement, or other encumbrance of any
kind.
 
“1934 Act” means the Securities Exchange Act of 1934, as amended.
 
“1933 Act” means the Securities Act of 1933, as amended.
 
“Material Adverse Effect” means a change or effect in the condition (financial
or otherwise), properties, assets, liabilities, rights, operations or business
of the Company which change or effect, individually or in the aggregate, could
reasonably be expected to be materially adverse to such condition, properties,
assets, liabilities, rights, operations or business.
 
“Person” means an individual, corporation, limited liability company,
partnership, joint venture, trust, unincorporated organization, or Governmental
Authority.
 
“Proxy Statement” means the proxy statement for the Stockholders Meeting,
together with any amendments or supplements thereto.
 
“SEC” means the Securities and Exchange Commission.
 
“SEC Filings” has the meaning set forth in Section 4.2(d) hereof.
 
“Series A Preferred Shares” means shares of the Series A Preferred Stock, par
value $.01 per share, of the Company.
 
“Stockholders” mean the record holders of shares of capital stock of the
Company.
 
“Stockholders’ Equity” means, as of any date, the amount determined by
subtracting the liabilities of the Company as of such date from the assets of
the Company, all as determined in accordance with generally accepted accounting
principles applied on a consistent basis (“GAAP”), provided, however, in any
event, any expenses of the Company associated with the transactions contemplated
by this Agreement, including the procurement of a fairness opinion by the
Company, will, to the extent not paid as of the date of determination of
Stockholders Equity, be accrued as a liability of the Company.
 
2

--------------------------------------------------------------------------------


“Stockholders Meeting” means the special meeting of the stockholders of the
Company held for purposes of considering an amendment to the Company’s
Certificate of Incorporation and the issuance of the Common Stock.
 
“Stockholders Voting Agreement” means a written voting agreement executed by the
holders of shares of voting stock of the Company, in a form reasonably
acceptable to the Investors, pursuant to which each stockholder agrees to vote
all shares of Common Stock owned by them in favor of the transactions included
in the Company Stockholder Approval.
 
SECTION 2. PURCHASE AND SALE OF COMMON STOCK.
 
2.1 Issuance and Purchase of Common Stock
 
. At the Closing, based upon the representations, warranties, covenants and
agreements of the parties set forth in this Agreement, the Company shall issue
and sell to the Investors, and the Investors shall purchase from the Company, an
aggregate of 19,440,491 shares of the Common Stock to be allocated among the
Investors as provided in Exhibit A attached hereto. At the Closing, the Company
will issue and deliver to each of the Investors a stock certificate registered
in the name of the Investor representing the number of shares of the Common
Stock, against payment of the Initial Purchase Price therefore, listed next to
each such Investors name on Exhibit A hereto. The shares of Common Stock issued
to the Investors will, in the aggregate, equal fifty-one percent (51%) of the
outstanding capital stock of the Company on the Closing Date, on a fully-diluted
basis, after giving effect to the conversion or exercise of all convertible
instruments and securities. Without limitation, this calculation shall take into
account any shares of Common Stock issuable upon conversion of outstanding
shares of the Company’s Series A Preferred Stock and any shares of Common Stock
issuable upon the exercise of outstanding options or warrants to purchase shares
of Common Stock.
 
2.2 Consideration for Common Stock
 
. The purchase price for the Common Stock shall be the Stockholders’ Equity of
the Company at the Closing Date. The Investors shall pay to the Company, on the
Closing Date, the Initial Purchase Price, and the Initial Purchase Price shall
be subject to adjustment as set forth in Section 2.3. The Investors will pay the
Initial Purchase Price by wire transfer of immediately available funds to an
account designated in writing by the Company.
 
2.3 Adjustment to Purchase Price
 
. The final purchase price will be in an amount equal to Stockholders’ Equity at
the Closing Date and will be determined as follows:
 
(a) The Company will prepare a balance sheet of the Company, in accordance with
GAAP consistently applied, as of the Closing Date, including a computation of
Stockholders’ Equity as of the Closing Date (the “Closing Date Balance Sheet”)
and will deliver the Closing Date Balance Sheet to the Investors within sixty
(60) days after the Closing Date. Such Closing Date Balance Sheet shall, if the
Labidi Matter and/or the Goode Matter have not been resolved, include reserves
reflecting the maximum potential liability of the Company in connection with any
such unresolved matter. If, within thirty days following delivery of the Closing
Date Balance Sheet to the Investors, the Investors have not given the Company
notice of their objection to the Closing Date Balance Sheet (such notice must
contain a statement of the basis of the Investors’ objection), then the
Stockholders’ Equity reflected in the Closing Date Balance Sheet will be used in
determining the purchase price. If the Investors give such notice of objection,
then the Investors and the Company shall use reasonable efforts to resolve any
such dispute. If the Company and the Investors are unable to finally resolve
such dispute within ten (10) days after the Company’s receipt of the Investors’
notice of objection, then the dispute shall be resolved by an independent
certified public accounting firm that is reasonably acceptable to the Company
and the Investors (the "Independent Accounting Firm") considering recent past,
current and anticipated future engagements. The Company and the Investors shall
retain the Independent Accounting Firm within ten (10) days of the end of the
ten (10) day period for the Company and Investors to resolve their dispute. The
determination of the Independent Accounting Firm shall be made as promptly as
practicable, but in no event more than 15 days after such matter(s) has been
submitted to the Independent Accounting Firm, and shall be final and binding on
the Company and the Investors. The fees and expenses of the Independent
Accounting Firm shall be borne by the party found to be incorrect with regard to
the objections. If both parties are found to be partially incorrect with regard
to the objections, then the fees and expenses of the Independent Accounting Firm
shall be shared proportionately by the parties based upon the amount the
objections successfully contested by the Investors bears to the total of the
objected amounts submitted to the Independent Accounting Firm.
 
3

--------------------------------------------------------------------------------


(b) On the tenth business day following the final determination of the
Stockholders’ Equity at the Closing Date, if that amount is greater than the
Initial Purchase Price, the Investors will pay the difference to the Company,
and if the final Stockholders’ Equity at the Closing Date is less than the
Initial Purchase Price, the Company will pay the difference to the Investors,
based on the portion of the aggregate purchase price paid for the Common Stock
by each Investor (as set forth on Exhibit A). All payments must be made in
immediately available funds.
 
(c) In the event that the Closing Date Balance Sheet included additional
reserves for the Labidi Matter or the Goode Matter and if, prior to December 31,
2006, the Company subsequently resolves such matters for an amount or amounts
less than the amounts reserved on the Closing Date Balance Sheet, then the
Investors shall pay to the Company, in the form of additional purchase price, an
amount equal to the difference between the actual amount paid or incurred by the
Company and the amount of the reserve in the Closing Date Balance Sheet, such
payment to be made within ten (10) days’ of receipt of written notice from the
Company.
 
SECTION 3. THE CLOSING.
 
3.1 Closing
 
. The closing of the issuance and sale of the Common Stock pursuant to Section
2.1 hereof and certain of the other transactions contemplated hereby (the
“Closing”) will take place at 9:00 A.M. at the offices of the Company located at
1250 Pittsford-Victor Road, Pittsford, New York, on the next business day (or
such later date as the parties hereto may agree) following the later of (i) the
Stockholders Meeting or (ii) the satisfaction or waiver of the conditions set
forth in Article 6 hereof, (the “Closing Date”), or at such other time or place
as the parties mutually agree.
 
3.2 Deliveries by the Company
 
. At the Closing, the Company shall deliver or cause to be delivered to the
Investors the following items (in addition to any other items required to be
delivered to the Investors pursuant to any other provision of this Agreement):
 
(a) certificates representing the shares of Common Stock being issued and sold
by the Company to the Investors pursuant to Section 2.1 hereof, duly recorded on
the books of the Company in the names of each of the Investors as set forth in
Exhibit A; and
 
(b) a certificate of the Secretary of State of the State of Delaware as to the
good standing of the Company dated within five days prior to the Closing Date.
 
3.3 Deliveries by the Investors
 
. At the Closing, each of the Investors shall deliver or cause to be delivered
to the Company the following items (in addition to any other items required to
be delivered to the Company pursuant to any other provision of this Agreement):
payment by wire transfer of immediately available funds necessary to satisfy
each Investor’s obligations to the Company under Section 2.2 hereof and to
insure payment to the Company of the Initial Purchase Price.
 
4

--------------------------------------------------------------------------------


SECTION 4. REPRESENTATIONS AND WARRANTIES.
 
4.1 Representations and Warranties of the Company
 
. In order to induce each of the Investors to purchase the Common Stock that it
is purchasing hereunder, the Company represents and warrants to the Investors
that:
 
(a) Organization and Standing. The Company is duly incorporated and validly
existing under the laws of the State of Delaware, and has all requisite
corporate power and authority to own or lease its properties and assets and to
conduct its business as it is presently being conducted. The Company does not
own any equity interest, directly or indirectly, in any other Person or business
enterprise. The Company is qualified to do business and is in good standing in
each jurisdiction in which the failure to so qualify could reasonably be
expected to have a material adverse effect upon its assets, properties,
financial condition, results of operations or business.
 
(b) Capitalization. At the date of this Agreement, the authorized capital stock
of the Company consists of (i) 30,000,000 shares of Common Stock, of which
16,991,101 shares are issued and outstanding, and (ii) 10,000,000 shares of
Preferred Stock, of which 4,000,000 shares have been designated Series A
Preferred Stock, of which 1,002,017 shares are issued and outstanding, and (iv)
6,000,000 shares of undesignated Preferred Stock, none of which are issued and
outstanding. The Company has no other equity securities of any class issued,
reserved for issuance or outstanding. Except as set forth below, there are (x)
no outstanding options, offers, warrants, conversion rights, contracts or other
rights to subscribe for or to purchase from the Company, or agreements
obligating the Company to issue, transfer, or sell (whether formal or informal,
written or oral, firm or contingent), shares of capital stock or other
securities of the Company (whether debt, equity, or a combination thereof) or
obligating the Company to grant, extend, or enter into any such agreement and
(y) no agreements or other understandings (whether formal or informal, written
or oral, firm or contingent) which require or may require the Company to
repurchase any of its Common Stock. There are no preemptive or similar rights
with respect to the Company’s capital stock. There are no anti-dilution or price
adjustment provisions contained in any security issued by the Company (or in any
agreement providing rights to security holders). The Company is not a party to,
and to the Knowledge of the Company no Stockholder is a party to, any voting
agreements, voting trusts, proxies or any other agreements, instruments or
understandings with respect to the voting of any shares of the capital stock of
the Company, or any agreement with respect to the transferability, purchase or
redemption of any shares of the capital stock of the Company. The issue and sale
of the Common Stock to the Investors will not obligate the Company to issue any
shares of Common Stock or other securities to any Person (other than the
Investors) and will not result in a right of any holder of Company securities to
adjust the exercise, conversion, exchange or reset price under such securities.
The outstanding Series A Preferred Shares and the outstanding Common Stock are
all duly and validly authorized and issued, fully paid and nonassessable. At
June 30, 2006, there were: 1,002,017 shares of common stock reserved for
issuance upon conversion of Series A Preferred Stock; 295,000 shares reserved
for issuance upon exercise of outstanding stock options; 290,000 shares reserved
for issuance upon exercise of outstanding warrants; and 100,000 shares reserved
for issuance in connection with stock bonuses.
 
(c) Capacity of the Company; Authorization; Execution of Agreements. The Company
has all requisite power, authority, and capacity to enter into this Agreement
and to perform the transactions and obligations to be performed by it hereunder.
Subject to the Company Stockholder Approval, as contemplated by this Agreement,
the execution and delivery of this Agreement by the Company, and the performance
by the Company of the transactions and obligations contemplated hereby,
including, without limitation, the issuance and delivery of the shares of Common
Stock to the Investors hereunder, have been duly authorized by all requisite
action of the Company. This Agreement has been duly executed and delivered by a
duly authorized officer of the Company, and constitutes a valid and legally
binding agreement of the Company, enforceable in accordance with its terms,
except as enforcement thereof may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws of the United States (both
state and federal), affecting the enforcement of creditors’ rights or remedies
in general from time to time in effect and the exercise by courts of equity
powers or their application of principles of public policy.
 
5

--------------------------------------------------------------------------------


(d) Status of shares of Common Stock. The Common Stock to be issued and
purchased hereunder, when issued by the Company to the Investors and paid for by
the Investors pursuant to the terms of this Agreement, will (i) be duly
authorized, validly issued, fully paid and nonassessable, (ii) be issued in
compliance with all applicable United States federal and state securities laws,
(iii) subject to restrictions under this Agreement, and applicable United States
federal and state securities laws, have the rights and preferences set forth in
the Certificate of Incorporation, and (iv) be free and clear of all Liens.
 
(e) Conflicts; Defaults. Subject to the Company Stockholder Approval, as
contemplated by this Agreement, the execution and delivery of this Agreement by
the Company and the performance by the Company of the transactions and
obligations contemplated hereby and thereby to be performed by it will not (i)
violate, conflict with, or constitute a default under any of the terms or
provisions of, the Certificate of Incorporation, the Bylaws, or any provisions
of, or result in the acceleration of any obligation under, any Contract, note,
debt instrument, security agreement, or other instrument to which the Company is
a party or by which the Company, or any of its assets is bound; (ii) result in
the creation or imposition of any Liens or claims upon the Company’s assets or
upon the Company’s Shares; (iii) constitute a violation of any law, statute,
judgment, decree, order, rule, or regulation of a Governmental Authority
applicable to the Company; or (iv) constitute an event which, after notice or
lapse of time or both, would result in any of the foregoing. The Company is not
presently in violation of its Certificate of Incorporation or Bylaws.
 
(f) SEC Filings. The SEC Filings, when filed, complied in all material respects
with the requirements of the 1934 Act, did not, as of the dates when filed,
contain an untrue statement of material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading. The SEC Filings are all of the filings that the Company was required
to file with the SEC during the periods covered thereby and all such filings
were made on a timely basis when due. The financial statements of the Company
included in the SEC Filings complied in all material respects with the rules and
regulations of the SEC with respect thereto as in effect at the time of filing.
Such financial statements have been prepared in accordance with GAAP applied on
a consistent basis during the periods covered by such financial statements,
except as may be otherwise specified in such financial statements or the notes
thereto, and fairly present in all material respects the financial position of
the Company as of and for the dates thereof and for the periods indicated, and
the results of operations and cash flows for the periods then ended, subject, in
the case of unaudited statements, to normal, immaterial, year-end audit
adjustments. All material agreements to which the Company is a party or to which
the property or assets of the Company are subject and which are required to be
disclosed pursuant to the 1934 Act are included as part of or specifically
identified in the SEC Filings.
 
6

--------------------------------------------------------------------------------


(g) Material Changes. Since the date of the latest audited financial statements
included within the SEC Filings, except as specifically disclosed in the SEC
Filings, (i) there has been no event that could result in a Material Adverse
Effect, (ii) the Company has not incurred any liabilities (contingent or
otherwise) other than (A) trade payables and accrued expenses incurred in the
ordinary course of business consistent with past practice and (B) liabilities
not required to be reflected in the Company’s financial statements pursuant to
GAAP as required to be disclosed in filings made with the SEC, (iii) the Company
has not altered its method of accounting or the identity of its auditors, except
as disclosed in its SEC Filings (iv) the Company has not declared or made any
dividend or distribution of cash or other property to its shareholders or
purchased, redeemed or made any agreements to purchase or redeem any shares of
its capital stock, and (v) the Company has not issued any equity securities to
any officer, director or affiliate.
 
(h) Absence of Litigation. Except as described in the SEC Filings, there is no
action, suit, claim, proceeding, inquiry or investigation before or by any
court, public board, government agency, self-regulatory organization or body
pending or, to the knowledge of the Company, threatened against or affecting the
Company.
 
(i) Brokers, Finders, and Agents. The Company is not, directly or indirectly,
obligated to anyone acting as broker, finder, or in any other similar capacity
in connection with this Agreement or the transactions contemplated hereby. No
Person has or, immediately following the consummation of the transactions
contemplated by this Agreement, will have, any right, interest or valid claim
against the Company or the Investors for any commission, fee or other
compensation as a finder or broker in connection with the transactions
contemplated by this Agreement, nor are there any brokers’ or finders’ fees or
any payments or promises of payment of similar nature, however characterized,
that have been paid or that are or may become payable in connection with the
transactions contemplated by this Agreement, as a result of any agreement or
arrangement made by the Company.
 
(j) Application of Takeover Protections. Except as provided in Delaware General
Corporation Law Section 203 (“GCL 203”), there is no control share acquisition,
business combination, poison pill (including any distribution under a rights
agreement) or other similar anti-takeover provision under the Company’s
Certificate of Incorporation or Bylaws that is or could become applicable to any
of the Investors as a result of the Investors and the Company fulfilling their
obligations or exercising their rights under this Agreement, including without
limitation, as a result of the Company’s issuance of the Common Stock and the
Investors’ ownership of the Common Stock.
 
(k) Disclosure. All disclosure materials provided to the Investors regarding the
Company, its business and the transactions contemplated hereby, including the
Schedules to this Agreement, furnished by or on behalf of the Company are true
and correct in all material respects and as otherwise contemplated in this
Agreement and do not contain any untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements made therein
not misleading. No event or circumstance has occurred or information exists with
respect to the Company or its business, properties, operations or financial
condition, which, under applicable law, rule or regulation, requires public
disclosure or announcement by the Company but which has not been so publicly
announced or disclosed. The Company acknowledges and agrees that no Investor
makes or has made (i) any representations or warranties with respect to the
transactions contemplated hereby other than those specifically set forth in
Section 4.2 or (ii) any statement, commitment or promise to the Company or any
of its representatives which is or was an inducement to the Company to enter
into this Agreement.
 
4.2 Representations and Warranties of the Investors
 
  Each of the Investors hereby severally, but not jointly, represents and
warrants to the Company that:
 
7

--------------------------------------------------------------------------------


(a) Investment Intent. The Common Stock to be purchased by the Investor
hereunder is being purchased for its own account, not as a nominee or agent, and
not with the view to, or for resale in connection with, any distribution or
public offering thereof within the meaning of the 1933 Act. The Investor
understands that the Common Stock has not been registered under the 1933 Act by
reason of its issuance in a transaction exempt from the registration and
prospectus delivery requirements of the 1933 Act pursuant to Section 4(2)
thereof and/or the provisions of Rule 506 of Regulation D promulgated
thereunder, and under the securities laws of applicable states and agrees to
deliver to the Company, if requested by the Company, an investment letter in
customary form. The Investor further understands that the certificates
representing the Common Stock will bear a legend substantially similar to the
following and agrees that it will hold such Common Stock subject thereto:
 
THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR UNDER ANY STATE SECURITIES LAWS. NEITHER
THIS SECURITY NOR ANY PORTION HEREOF OR INTEREST HEREIN MAY BE SOLD, ASSIGNED,
TRANSFERRED, PLEDGED OR OTHERWISE DISPOSED OF UNLESS THE SAME IS REGISTERED
UNDER SAID ACTS AND APPLICABLE STATE SECURITIES LAWS OR UNLESS AN EXEMPTION FROM
SUCH REGISTRATION IS AVAILABLE AND THE COMPANY SHALL HAVE RECEIVED, AT THE
EXPENSE OF THE HOLDER HEREOF, EVIDENCE OF SUCH EXEMPTION REASONABLY SATISFACTORY
TO THE COMPANY (WHICH MAY INCLUDE, AMONG OTHER THINGS, AN OPINION OF COUNSEL
SATISFACTORY TO THE COMPANY).
 
(b) Capacity of the Investor; Execution of Agreement. The Investor has all
requisite power, authority, and capacity to enter into this Agreement and to
perform the transactions and obligations to be performed by it hereunder. The
execution and delivery of this Agreement, and the performance by the Investor of
the transactions and obligations contemplated hereby have been duly authorized
by all requisite corporate or individual, as the case may be, action of the
Investor. This Agreement has been duly executed and delivered by the Investor
and constitutes a valid and legally binding agreement of the Investor,
enforceable in accordance with its terms, except as enforcement thereof may be
limited by bankruptcy, insolvency, reorganization, moratorium or other similar
laws, both state and federal, affecting the enforcement of creditors’ rights or
remedies in general from time to time in effect and the exercise by courts of
equity powers or their application of principles of public policy.
 
(c) Accredited Investor. The Investor is an “accredited investor” as defined in
Rule 501(a) of Regulation D promulgated under the 1933 Act.
 
(d) Suitability and Sophistication. The Investor has (i) such knowledge and
experience in financial and business matters that it is capable of independently
evaluating the risks and merits of purchasing the Common Stock; (ii)
independently evaluated the risks and merits of purchasing the Common Stock and
has independently determined that the shares of Common Stock are a suitable
investment for it; and (iii) sufficient financial resources to bear the loss of
its entire investment in the Common Stock. The Investor has had an opportunity
to review: the Company’s Annual Report on Form 10-K for the year ended December
31, 2005; the Company’s definitive proxy statement filed in connection with its
annual meeting held January 6, 2006; and other filings made by the Company under
Section 13(a) of the Exchange Act since January 1, 2004 (the “SEC Filings”). The
Investor acknowledges that it has had the opportunity to ask questions and
receive answers concerning the Company and the Common Stock.
 
(e) Brokers, Finders, and Agents. The Investor is not, directly or indirectly,
obligated to anyone acting as broker, finder, or in any other similar capacity
in connection with this Agreement or the transactions contemplated hereby. No
Person has or, immediately following the consummation of the transactions
contemplated by this Agreement, will have, any right, interest or valid claim
against the Company or the Investor for any commission, fee or other
compensation as a finder or broker in connection with the transactions
contemplated by this Agreement, nor are there any brokers’ or finders’ fees or
any payments or promises of payment of similar nature, however characterized,
that have been paid or that are or may become payable in connection with the
transactions contemplated by this Agreement, as a result of any agreement or
arrangement made by the Investor.
 
8

--------------------------------------------------------------------------------


(f) Nationality; Residence. The Investor is a citizen of the United States of
America and a resident of the state set forth underneath such Investor’s name on
Exhibit A attached to this Agreement.
 
4.3 Rule 144
 
. Each of the Investors acknowledges that the Common Stock must be held
indefinitely unless subsequently registered under the 1933 Act or unless an
exemption from such registration is available. Each of the Investors is aware of
the provisions of Rule 144 promulgated under the 1933 Act which permit limited
resale of shares purchased in a private placement subject to the satisfaction of
certain conditions, including, among other things, the availability of certain
current public information about the Company, the resale occurring not less than
one (1) year after a party has purchased and paid for the security to be sold,
the sale being effected through a “broker’s transaction” or in transactions
directly with a “market maker” and the number of shares being sold during any
three-month period not exceeding specified limitations.
 
SECTION 5. COVENANTS OF THE PARTIES.
 
5.1 Commercially Reasonable Efforts
 
. Subject to the terms and conditions hereof, each party will use commercially
reasonable efforts to take, or cause to be taken, all actions and to do, or
cause to be done, all things necessary, proper or advisable under applicable
laws and regulations to consummate the transactions contemplated by this
Agreement as promptly as practicable after the date hereof, including (i)
preparing and filing as promptly as practicable all documentation to effect all
necessary applications, notices, petitions, filings, tax ruling requests and
other documents and to obtain as promptly as practicable all consents, waivers,
licenses, orders, registrations, approvals, permits, tax rulings and
authorizations necessary or advisable to be obtained from any Person and/or any
Governmental Authority in order to consummate any of the transactions
contemplated by this Agreement, (ii) executing and delivering such other
documents, instruments and agreements as any party hereto shall reasonably
request, and (iii) taking all reasonable steps as may be necessary to obtain all
such material consents, waivers, licenses, registrations, permits,
authorizations, tax rulings, orders and approvals. In furtherance and not in
limitation of the foregoing, each party hereto agrees to vigorously defend any
lawsuits or other legal proceedings, whether judicial or administrative,
challenging this Agreement or the transactions contemplated hereby, including
seeking to have any stay or temporary restraining order entered by any
Governmental Authority vacated or reversed. Notwithstanding the foregoing, in no
event shall any party have any obligation, in order to consummate the
transaction, to (a) take any action(s) that would result in a material adverse
change in the benefits to the Company on the one hand or to the Investors on the
other of this Agreement, or (b) dispose of any material assets or make any
material change in its business, or (c) expend any material amount of funds or
otherwise incur any material burden other than those contemplated by this
Agreement.
 
5.2 Certain Filings; Cooperation in Receipt of Consents.
 
(a) As promptly as practicable after the date hereof, the Company shall prepare
and file the Proxy Statement with the SEC. The Company shall mail the Proxy
Statement to its stockholders as promptly as practicable after the SEC staff has
completed its review thereof and, if necessary, after the Proxy Statement shall
have been so mailed, promptly circulate amended, supplemental or supplemented
proxy material and, if required in connection therewith, resolicit proxies. The
Proxy Statement will not, at the date it is first mailed to the stockholders of
the Company, contain any untrue statement of a material fact or omit to state
any material fact required to be stated therein or necessary in order to make
the statements therein, in light of the circumstances under which they are made,
not misleading, except that no representation or warranty is made by the Company
with respect to statements made or incorporated by reference therein based on
information supplied by the Investors specifically for inclusion or
incorporation by reference in the Proxy Statement.
 
9

--------------------------------------------------------------------------------


(b) No filing of, or any amendment or supplement to, the Proxy Statement will be
made by the Company without providing the Investors the opportunity to review
and comment thereon. The Company will advise the Investors, promptly after it
receives notice thereof, of any request by the SEC for amendment of the Proxy
Statement or comments thereon and responses thereto or requests by the SEC for
additional information. If, at any time prior to the Closing Date, it is
determined that any information that is not included in the Proxy Statement
should be included therein, or in an amendment or supplement thereto, so that
the Proxy Statement, as amended or supplemented, would not include any
misstatement of a material fact or omit to state any material fact necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading, an appropriate amendment or supplement describing such
information shall be promptly filed with the SEC and, to the extent required by
law or regulation, disseminated to the stockholders of the Company.
 
(c) The Company and the Investors shall cooperate with one another in (i)
determining whether any other action by or in respect of, or filing with, any
Governmental Authority is required, or any actions, consents, approvals or
waivers are required to be obtained from parties to any material contracts, in
connection with the consummation of the transactions contemplated hereby, and
(ii) taking or seeking any such other actions, consents, approvals or waivers or
making any such filings, furnishing information required in connection
therewith. Each party shall permit the other party to review any communication
given by it to, and shall consult with each other in advance of any meeting or
conference with, any Governmental Authority or, in connection with any
proceeding by a private party, with any other Person, and to the extent
permitted by the applicable Governmental Authority or other Person, give the
other party the opportunity to attend and participate in such meetings and
conferences, in each case in connection with the transactions contemplated
hereby.
 
(d) The Company shall timely file all reports required to be filed by it
pursuant to Section 13(a) of the 1934 Act and all other documents required to be
filed by it with the SEC under the 1933 Act or the 1934 Act from the date of
this Agreement to the Closing.
 
5.3 Stockholder Meeting
 
. The Company shall cause a meeting of its stockholders to be duly called and
held for the purposes of obtaining the Company Stockholder Approval as soon as
reasonably practicable. Except as provided in the next sentence, (a) the Board
of Directors of the Company shall recommend approval and adoption by its
stockholders of the proposed amendment to the Certificate of Incorporation and
approval of the transaction contemplated by this Agreement (the “Company
Recommendation”), and the (b) the Company shall use commercially reasonable
efforts to solicit the Company Stockholder Approval. The Board of Directors of
the Company shall be permitted to (i) not recommend to the Company’s
Stockholders that they give the Company Stockholder Approval, or (ii) withdraw
or modify in a manner materially adverse to the Investors the Company
Recommendation, only if the Board of Directors by a majority vote determines in
its good faith judgment (after consultation with outside legal counsel) that it
is necessary to withdraw or modify the Company Recommendation to comply with its
fiduciary duties under applicable law.
 
10

--------------------------------------------------------------------------------


5.4 Public Announcements
 
. The parties shall consult with each other before issuing, and provide each
other a reasonable opportunity to review and comment upon, any press release or
public statement with respect to this Agreement and the transactions
contemplated hereby and, except as may be required by applicable law, will not
issue any such press release or make any such public statement prior to such
consultation.
 
5.5 Access to Information; Notification of Certain Matters.
 
(a) From the date hereof to the Closing and subject to applicable law, the
Company shall (i) give to each of the Investors, its counsel, financial
advisors, auditors and other authorized representatives reasonable access to the
offices, properties, books and records of the Company, and (ii) furnish or make
available to each of the Investors, its counsel, financial advisors, auditors
and other authorized representatives such financial and operating data and other
information as such Persons may reasonably request.
 
(b) Each party hereto shall give notice to each other party hereto, as promptly
as practicable after the event giving rise to the requirement of such notice,
of:
 
(i) any communication received by such party from, or given by such party to,
any Governmental Authority in connection with any of the transactions
contemplated hereby;
 
(ii) any notice or other communication from any Person alleging that the consent
of such Person is or may be required in connection with the transactions
contemplated by this Agreement; and
 
(iii) any actions, suits, claims, investigations or proceedings commenced or, to
its knowledge, threatened against, relating to or involving or otherwise
affecting such party or any of its Affiliates that, if pending on the date of
this Agreement, would have been required to have been disclosed, or that relate
to the consummation of the transactions contemplated by this Agreement;
provided, however, that the delivery of any notice pursuant to this Section
5.5(b) shall not limit or otherwise affect the remedies available hereunder to
the party receiving such notice.
 
5.6 Anti-Takeover Provisions
 
. The Company’s Board of Directors will take such action as may be necessary to
waive the applicability of the provisions of GCL 203 to the transactions
contemplated by this Agreement.
 
5.7 Board of Directors
 
. The Company agrees to set the size of its Board of Directors at five members,
appoint three designees of Phillip Frost, M.D. to the Board at Closing and
obtain any necessary resignations from members of the Board so that immediately
after the Closing the Board of Directors shall consist of five members.
 
5.8 Interim Operations of the Company
 
. During the period from the date of this Agreement to the Closing, the Company
shall conduct its business only in the ordinary course of business consistent
with past practice, except to the extent otherwise necessary to comply with the
provisions hereof and with applicable laws and regulations. Additionally, during
the period from the date of this Agreement to the Closing, except as required
hereby in connection with this Agreement, the Company shall not, without the
prior consent of a majority in interest of the Investors, (i) amend or otherwise
change its Certificate of Incorporation or Bylaws, (ii) issue, sell or authorize
for issuance or sale (including, but not limited to, by way of stock split or
dividend), shares of any class of its securities or enter into any agreements or
commitments of any character obligating it to issue such securities, other than
in connection with the conversion of shares of preferred stock or the exercise
of outstanding warrants or outstanding stock options or bonuses granted to
directors, officers or employees of the Company prior to the date of this
Agreement; (iii) declare, set aside, make or pay any dividend or other
distribution (whether in cash, stock or property) with respect to its common
stock, (iv) redeem, purchase or otherwise acquire, directly or indirectly, any
of its capital stock, (v) enter into any material contract or agreement or
material transaction or make any material capital expenditure other than those
relating to the transactions contemplated by this Agreement, (vi) create, incur,
assume, maintain or permit to exist any indebtedness except as otherwise
incurred in the ordinary course of business, consistent with past practice,
(vii) pay, discharge or satisfy claims or liabilities (absolute, accrued,
contingent or otherwise) other than in the ordinary course of business
consistent with past practice, (viii) cancel any material debts or waive any
material claims or rights, (ix) make any loans, advances or capital
contributions to, or investments in financial instruments of any Person, (x)
assume, guarantee, endorse or otherwise become responsible for the liabilities
or other commitments of any other Person, (xi) grant any increase in the
compensation payable or to become payable by the Company to any of its
employees, officers or directors or any increase in any bonus, insurance,
pension or other employee benefit plan, payment or arrangement made to, for or
with any such employees, officers or directors, (xii) enter into any employment
contract or grant any severance or termination pay or make any such payment with
or to any officer, director or employee of the Company, (xiii) alter in any
material way the manner of keeping the books, accounts or records of the Company
or the accounting practices therein reflected other than alterations or changes
required by GAAP or applicable law, (xiv) enter into any indemnification,
contribution or similar contract pursuant to which the Company may be required
to indemnify any other Person or make contributions to any other Person, (xv)
amend or terminate any existing contracts in any manner that would result in any
material liability to the Company for or on account of such amendment or
termination or (xvi) or change any existing or adopt any new tax accounting
principle, method of accounting or tax election except as provided herein or
agreed to in writing by the Investors. Among other things, the Company agrees to
take such actions as may be necessary to suspend the automatic grants of stock
options to directors.
 
11

--------------------------------------------------------------------------------


5.9 Voting Agreements. Each Investor hereby agrees that he will enter into the
Investor Voting Agreement and will deliver the Agreement to the Company at or
prior to the Closing. Simultaneously with the execution of this Agreement, or
within ten days thereof, each director of the Company will enter into the
Stockholder Voting Agreement. The Company further agrees to use commercially
reasonable efforts to have the Stockholder Voting Agreements executed by each
director of the Company and each holder of more than 5% of the issued and
outstanding stock of the Company.
 
SECTION 6. CONDITIONS.
 
6.1 Conditions to the Obligations of Each Party.
 
  The obligations of the Company and the Investors to consummate the
transactions contemplated by this Agreement are subject to the satisfaction of
the following conditions:
 
(a) The Company Stockholder Approval shall have been obtained;
 
(b) No Governmental Authority of competent authority or jurisdiction shall have
issued any order, injunction or decree, or taken any other action, that is in
effect and restrains, enjoins or otherwise prohibits the consummation of the
transactions contemplated hereby; and
 
(c) The parties shall have obtained or made all consents, approvals, actions,
orders, authorizations, registrations, declarations, announcements and filings
contemplated by this Agreement.
 
6.2 Conditions to the Obligations of the Company.
 
  The obligations of the Company to consummate the transactions contemplated by
this Agreement are subject to the satisfaction of the following further
conditions:
 
12

--------------------------------------------------------------------------------


(a) The Investors shall have performed in all material respects all of their
obligations hereunder required to be performed by it at or prior to the Closing;
 
(b) The representations and warranties of each of the Investors contained in
this Agreement shall have been true and correct when made and at and as of the
time of the Closing as if made at and as of such time (except to the extent any
such representation or warranty expressly speaks as of an earlier date, in which
case it shall be true and correct as of such date);
 
(c) The Company shall have received a certificate signed by each of the
Investors to the foregoing effect; and
 
6.3 Conditions to the Obligations of the Investors.
 
  The obligations of the Investors to consummate the transactions contemplated
by this Agreement are subject to the satisfaction of the following further
conditions:
 
(a) The Company shall have performed in all material respects all of its
obligations hereunder required to be performed by it at or prior to the Closing;
 
(b) The representations and warranties of the Company contained in this
Agreement shall have been true and correct when made and at and as of the time
of the Closing as if made at and as of such time (except to the extent any such
representation or warranty expressly speaks as of an earlier date, in which case
it shall be true and correct as of such date);
 
(c) The Investors shall have received a certificate signed by the president or
acting president of the Company to the foregoing effect;and
 
SECTION 7. TERMINATION.
 
7.1 Termination.
 
  This Agreement may be terminated at any time prior to the Closing by written
notice by the terminating party to the other party (except if such termination
is pursuant to Section 7.1(a)), whether before or after the Company Stockholder
Approval shall have been obtained:
 
(a) by mutual written agreement of the Investors and the Company;
 
(b) by either the Investors or the Company, if
 
(i) the transactions contemplated by this Agreement shall not have been
consummated by January 31, 2007 (the “End Date”); provided, however, that the
right to terminate this Agreement under this Section 7.1(b)(i) shall not be
available to any party whose breach of any provision of or whose failure to
perform any obligation under this Agreement has been the cause of, or has
resulted in, the failure of the transactions to occur on or before the End Date;
 
(ii) a judgment, injunction, order or decree of any Governmental Authority
having competent jurisdiction enjoining the Company or the Investors from
consummating the transactions contemplated by this Agreement is entered and such
judgment, injunction, judgment or order shall have become final and
nonappealable and, prior to such termination, the parties shall have used their
respective commercially reasonable efforts to resist, resolve or lift, as
applicable, such judgment, injunction, order or decree; provided, however, that
the right to terminate this Agreement under this Section 7.1(b)(ii) shall not be
available to any party whose breach of any provision of or whose failure to
perform any obligation under this Agreement has been the cause of such judgment,
injunction, order or decree; or
 
13

--------------------------------------------------------------------------------


(iii) at the Company Stockholders Meeting (including any adjournment or
postponement thereof), the Company Stockholder Approval shall not have been
obtained; or
 
(c) by the Company:
 
(i) if a breach of or failure to perform any representation, warranty, covenant
or agreement on the part of the Investors set forth in this Agreement shall have
occurred which would cause the conditions set forth in Sections 6.2(a) or 6.2(b)
not to be satisfied, and either such condition shall be incapable of being
satisfied by the End Date or such breach or failure to perform has not been
cured within 10 days after notice of such breach or failure to perform has been
given by the Company to the Investors.
 
(d) by the Investors:
 
(i) if a breach of or failure to perform any representation, warranty, covenant
or agreement on the part of the Company set forth in this Agreement shall have
occurred which would cause the conditions set forth in Sections 6.3(a) or 6.3(b)
not to be satisfied, and either such condition is incapable of being satisfied
by the End Date or such breach or failure to perform has not been cured within
10 days after notice of such breach or failure to perform has been given by the
Investors to the Company.
 
7.2 Effect of Termination.
 
  If this Agreement is terminated pursuant to Section 7.1, except as set forth
in Section 7.3 below, there shall be no liability or obligation on the part of
the Investors or the Company, or any of their respective officers, directors,
shareholders, agents or Affiliates, except that the provisions of this Section
7.2, Section 7.3 and Section 8 of this Agreement shall remain in full force and
effect and survive any termination of this Agreement and except that,
notwithstanding anything to the contrary contained in this Agreement, neither
the Company nor the Investors shall be relieved of or released from any
liabilities or damages arising out of its material breach of or material failure
to perform its obligations under this Agreement.
 
7.3 Termination Fee and Expenses.
 
(a) Whether or not the transactions contemplated by this Agreement are
consummated and subject to Section 2.3 of this Agreement, all fees and expenses
incurred in connection with this Agreement and the transactions contemplated
hereby shall be paid by the party incurring such expenses; provided, however, if
any party shall terminate this Agreement pursuant to Section 7.1(b)(iii) due to
the failure to obtain the Company Stockholder Approval and the Company shall
have exercised its rights under Section 5.3 of this Agreement to (i) not
recommend to the Company’s Stockholders that they give the Company Stockholder
Approval or (ii) withdraw or modify in a manner materially adverse to the
Investors the Company Recommendation, the Company shall pay the Investors an
aggregate termination fee equal to $300,000, which shall be paid pro rata to the
Investors, based on that portion of the aggregate purchase price to be paid for
the Common Stock by each Investor, as set forth on Exhibit A.
 
(b) Notwithstanding anything to the contrary contained in this Agreement, the
Company shall not be required to pay a termination fee to the Investors if at
the time of termination of this Agreement one or more of the Investors are in
material breach of this Agreement or has (have) materially failed to perform
its/their obligations under this Agreement and such breach or failure to perform
would give rise to a right on the part of the Company to terminate this
Agreement pursuant to Section 7.1(c).
 
14

--------------------------------------------------------------------------------


SECTION 8. MISCELLANEOUS.
 
8.1 Waivers and Amendments.
 
  This Agreement may be amended or modified in whole or in part only by a
writing which makes reference to this Agreement executed by the Investors and
the Company. The obligations of either party hereunder may be waived (either
generally or in a particular instance and either retroactively or prospectively)
only with the written consent of the party claimed to have given the waiver;
provided, however, that any waiver by any party of any violation of, breach of,
or default under any provision of this Agreement or any other agreement provided
for herein shall not be construed as, or constitute, a continuing waiver of such
provision, or waiver of any other violation of, breach of or default under any
other provision of this Agreement or any other agreement provided for herein.
 
8.2 Entire Agreement.
 
  This Agreement (together with the Schedules and the Exhibits hereto) and the
other agreements and instruments expressly provided for herein, together set
forth the entire understanding of the parties hereto and supersede in their
entirety all prior contracts, agreements, arrangements, communications,
discussions, representations, and warranties, whether oral or written, among the
parties with respect to the subject matter hereof.
 
8.3 Governing Law.
 
  This Agreement shall in all respects be governed by and construed in
accordance with the internal substantive laws of the State of New York without
giving effect to the principles of conflicts of law thereof.
 
8.4 Notices.
 
  Any notice, request or other communication required or permitted hereunder
shall be in writing and be deemed to have been duly given (a) when personally
delivered or sent by facsimile transmission (the receipt of which is confirmed
in writing), (b) one Business Day after being sent by a nationally recognized
overnight courier service or (c) five Business Days after being sent by
registered or certified mail, return receipt requested, postage prepaid, to the
parties at their respective addresses set forth below. 
 
If to the Company:     eXegenics Inc.
1250 Pittsford-Victor Road
Pittsford, New York 14534
Attention: John A. Paganelli, Chairman
Facsimile: (585) 383-4291
with a copy to:
 
Harris Beach PLLC
99 Garnsey Road
Pittsford, New York 14534
Attention: Thomas E. Willett, Esq.
Facsimile: (585) 419-8818


If to Investors:  


At the addresses set forth across from each Investor’s name on Exhibit A hereto.


with a copy to:             Steven D. Rubin, Esq.
4400 Biscayne Boulevard
Miami, Florida 33137
Facsimile: (305) 575-6049
 
15

--------------------------------------------------------------------------------


Any party by written notice to the other may change the address or the persons
to whom notices or copies thereof shall be directed.
 
8.5 Counterparts; Facsimile Signatures.
 
  This Agreement may be executed in any number of counterparts, each of which
shall be deemed to be an original, and all of which together will constitute one
and the same instrument. Any facsimile copy of this Agreement will be deemed an
original for all purposes.
 
8.6 Successors and Assigns.
 
  This Agreement shall be binding upon and shall inure to the benefit of the
parties hereto and their respective successors and permitted assigns, except
that the Company may not assign or transfer its rights hereunder without the
prior written consent of the Investors.
 
8.7 Third Parties.
 
  Nothing expressed or implied in this Agreement is intended, or shall be
construed, to confer upon or give any Person other than the parties hereto and
their successors and assigns any rights or remedies under or by reason of this
Agreement.
 
8.8 Schedules.
 
  The Schedules and Exhibit A attached to this Agreement are incorporated herein
and shall be part of this Agreement for all purposes.
 
8.9 Headings.
 
  The headings in this Agreement are solely for convenience of reference and
shall not be given any effect in the construction or interpretation of this
Agreement.
 
8.10 Interpretation.
 
  Whenever the context may require, any pronoun used herein shall include the
corresponding masculine, feminine or neuter forms, and the singular form of
nouns, pronouns and verbs shall include the plural and vice versa.
 
 
 
[Signature Page Follows]
 
16

--------------------------------------------------------------------------------



SIGNATURE PAGE TO
STOCK PURCHASE AGREEMENT
BY AND AMONG
EXEGENICS, INC.
AND
THE INVESTORS
 
IN WITNESS WHEREOF, the Company and each of the Investors have executed this
Agreement as of the date first above written.
 
The Company:
 
eXegenics Inc.
 
By: /s/ John A. Paganelli
 
Name: John A. Paganelli
 
Title: Chairman
 
The Investors:           Frost Gamma Investments Trust
 
By: /s/ Phillip Frost, M.D.
Phillip Frost, M.D., Sole Trustee


New Valley, LLC


By: /s/ Howard M. Lorber
Howard M. Lorber, Manager
 
By: /s/ Richard J. Lampen
Richard J. Lampen, Manager
 
RFJM Partners, LLC
By: /s/ Jeffrey Markowitz
Jeffrey Markowitz, Managing Member
 
MZ Trading LLC
By: /s/ Mark Zeitchick
Mark Zeitchick, Manager
 
HARTER FINANCIAL INC.
By: /s/ James H. Pettzantis
James H. Pettzantis, VP, CFO
 
ENCORE ATLANTIC FUND, LLC
By: /s/ Richard J. Rosenstock
Richard J. Rosenstock, Managing Member
 
/s/ Joseph E. DeLuca
/s/ Diane DeLuca
/s/ Robert Sudack
/s/ Roni Rosenstock
/s/ Franklin N. Wolf
/s/ Marie Y. Wolf
 


 
17

--------------------------------------------------------------------------------



EXHIBIT A
 
SCHEDULE OF PURCHASERS
 


 
Name, Address
and State of Residence
 
Number of Shares of Common Stock
to be Purchased
 
Aggregate Purchase
Price for Shares
Frost Gamma Investments Trust
4400 Biscayne Blvd, Miami Florida 33137
Attn: Phillip Frost, M.D., Sole Trustee
Fax: (305) 575-6016
 
15490546
 
$6,863,000.00
New Valley LLC
100 S.E. Second Street, 32nd Floor, Miami, Florida 33131
Attn: Richard J. Lampen, Manager
Attn: Howard Lorber, Manager
Fax: (305) 579-8009
 
2,257,110
 
$1,000,000.00
RFJM LLC
900 3rd Avenue, Suite 201
New York, New York 10022
Attn: Richard Friedman
Fax: (646) 660-9613
 
225711
 
$100,000
MZ Trading LLC
961 Hyacinth Dr.
Del Ray Beach, FL 33483
Attn: Mark Zeitchick
Fax: (561) 620-2111
 
112,856
 
$50,000
Joseph and Diane DeLuca
5 Stone Ridge Road
Sussex, New Jersey 07461
Fax: (973) 209-1895
 
282,139
 
$125,000
Harter Financial Inc.
17 Village Road
New Vernon, NJ 07976
Fax: (973) 734-0101
 
112,856
 
$50,000
Ms. Marie V. Wolf
15 Sutton Drive, Box 150
New Vernon, NJ 07976
Fax: (973) 734-0101
 
282,139
 
$125,000
Ms. Ronnie Rosenstock
194 Tempo Place
Eastport, New York 11941
Fax: (631) 325-1572
 
112,856
 
$50,000
Mr. Robert Sudack
1025 Fifth Avenue
New York, New York 10028
Fax: (718) 786-9310
 
112,856
 
$50,000
Encore Atlantic LLC
194 Tempo Place
Eastport, New York 11941
Attn: Richard Rosenstock
Fax: (631) 325-1572
 
451,422
 
$200,000



18

--------------------------------------------------------------------------------


 